MEMORANDUM **
Hongling Wang, a native and citizen of China, petitions for review of the Board of Immigration Appeals (“BIA”) order denying her motion to reopen. Our jurisdiction is governed by 8 U.S.C. 1252. We deny in part and dismiss in part the petition for review.
Wang has waived any challenge to the BIA’s February 9, 2006 order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues which are not specifically raised and argued in a party’s opening brief are waived).
To the extent Wang challenges the BIA’s April 1, 2003 order, this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003); see also Martinez-Serrano, 94 F.3d at 1258 (the filing of a motion to reopen does not toll the period for filing a petition for review of an underlying order of removal).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.